     Case 4:20-cr-00298 Document 19 Filed on 11/10/20 in TXSD Page 1 of 1

                   UNITED STATES DISTRICT COURT
                FOR THE SOUTHERN DISTRICT OF TEXAS
                         HOUSTON DIVISION

UNITED STATES OF AMERICA

v.                                             Case Number: 4:20−cr−00298

Paul Edward Evans



                           NOTICE OF RESETTING

A proceeding has been reset in this case as to Paul Edward Evans as set forth
below.

Before the Honorable Andrew M Edison
PLACE:
by video


DATE: 11/19/2020
TIME: 02:00 PM
TYPE OF PROCEEDING: Initial Appearance


Date: November 10, 2020                                     David J. Bradley, Clerk
